Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 1 of 17 Page ID #:462




                         Exhibit A
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 2 of 17 Page ID #:463
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 3 of 17 Page ID #:464
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 4 of 17 Page ID #:465
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 5 of 17 Page ID #:466
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 6 of 17 Page ID #:467
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 7 of 17 Page ID #:468
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 8 of 17 Page ID #:469
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 9 of 17 Page ID #:470
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 10 of 17 Page ID #:471
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 11 of 17 Page ID #:472
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 12 of 17 Page ID #:473
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 13 of 17 Page ID #:474




                   further represent and warrant that they have not alienated any real property
                   owned by them since the initiation of this litigation.

                s. Retention of Property. Each of the Parties affirms, to the best of his/her/its
                   knowledge as of the Effective Date, that she/he/it is in possession of all of
                   his/her/its property and that the other Party is not in possession of any of
                   his/her/its property.

               t. Tax Treatment of Settlement Payment. It is understood and agreed that
                  Defendants make no warranties or guarantees with respect to the tax
                  consequences, if any, resulting from the payments made under this Agreement.
                  Plaintiff understands and represents that Defendants have not provided any tax
                  advice to her regarding the tax consequences of any payment under this
                  Settlement Agreement.

                u. Time of the Essence. For the avoidance of doubt, “t/we is of the essence" as to
                   every paragraph of this agreement.

                V. Execution. The Parties to this Settlement Agreement shall be deemed to have
                   executed the Settlement Agreement as of the date of the signature of the last
                   party.

   EACH PARTY HERETO REPRESENTS AND WARRANTS ONE TO THE OTHER BY
   EACH OF THEIR SIGNATURES BELOW THAT EACH HAS THOROUGHLY READ
   AND CONSIDERED ALL ASPECTS OF THIS AGREEMENT, THAT SHE/HE/IT
   UNDERSTAND ALL PROVISIONS OF THIS AGREEMENT, THAT EACH HAS HAD
   THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL
   THROUGHOUT THIS PROCESS, AND THAT THEY ARE VOLUNTARILY ENTERING
   INTO THIS AGREEMENT OF THEIR OWN FREE WILL, WITHOUT DURESS OR
   COERCION OF ANY KIND.

         Executed by the parties on the dates indicated below.



   DATED:                        , 2019         EDELYNNE BERGADO


                                                 A/lUipwit A*


   DATED;                         2019          MARLON VELONZA




                                                11
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 14 of 17 Page ID #:475
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 15 of 17 Page ID #:476




   DATED:                   , 2019     NELIE ANN VELONZA




   DATED:                   .,2019     ETTA’S INTERNATIONAL COSMETICS




                                       By:


   DATED:                   ,2019      JOSEPHINE CADAOAS




   DATED:                   .,2019     ELMO DOMINGUIANO




   Approved as to Form:



   Dated:                   2019
                                                BfeOCK, LLP
                                     AttorneysJbr Plaintiff




   Dated:                  , 2019
                                     ASIAN AMERICANS ADVANCING JUSTICE
                                     Attorneys for Plaintiff



   Dated:                  .,2019
                                     BARNHILL & VAYNEROV, LLP
                                     Attorneys for Defendants

                                       12
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 16 of 17 Page ID #:477
Case 2:17-cv-09070-JVS-JC Document 55-1 Filed 02/27/19 Page 17 of 17 Page ID #:478
